COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER


Appellate case name:        In re Monica Hardaway and Glenn Hardaway
Appellate case number:      01-17-00880-CV
Trial court case number:    17-CCV-059731
Trial court:                County Court at Law No. 4 of Fort Bend County

        Relators, Monica Hardaway and Glenn Hardaway, have filed a petition for a writ
of mandamus seeking to vacate the trial court’s judgment in a forcible detainer
proceeding. The proceeding was stayed because court records reflected that Glenn
Hardaway had filed a petition for relief under Chapter 7 of Title 11, United States Code,
in Case 17-35017, in the United States Bankruptcy Court for the Southern District of
Texas. See 11 U.S.C. § 362(a) (providing filed bankruptcy petition operates as automatic
stay of actions against debtor or debtor’s property); see also TEX. R. APP. P. 8.2
(providing bankruptcy suspends appeal). The bankruptcy court has signed an order
“lift[ing] the automatic stay to allow for the completion of any pending or future
litigation (including any appeals) to determine title to and possession of the property” at
issue in this proceeding. In re Hardaway, Case No. 17-35017 (Bankr. S.D. Tex. Jan. 8,
2018) (order). And, relators have filed a motion to reinstate their petition and “sever the
[proceeding] with respect to the bankrupt party, Glenn Hardaway.” See TEX. R. APP. P.
8.3. We grant relators’ motion to reinstate, reinstate the proceeding on the Court’s
docket, and dismiss as moot the motion to sever the proceeding as to Glenn Hardaway.
       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                                               Acting for the Court

Date: January 26, 2018